DETAILED ACTION
This Office Action is in response to the application filed on 19 May 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “rotated along a surface of the substrate by a rotation angle” and “rotation angle” in claims 9 and 10 are relative terms which render the claims indefinite. The terms “rotated” and “”rotation angle” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, the claims do not appear to have any frame of reference as to what the light sensing unit is rotated against. For example, it is unclear if the light sensing unit is rotated against an orientation of the substrate surface edge or other defining characteristics of the substrate surface. Furthermore, it is unclear what “rotated alone a surface” means, i.e. in which single or combination of three dimensional axis/axes the light sensing unit rotated.
For the purposes of examination, the claim limitations will be read broadly as generally as a light sensing unit being placed on a substrate in a horizontal configuration (i.e. top and bottom surfaces of the light sensing unit being parallel to the top surface of a substrate).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US 2015/0295002 A1; hereinafter Kang).
In regards to claim 1, Kang teaches an optical sensor structure, comprising: 
a substrate (1) including a plurality of metal pads (evidenced by (10) being a diode with terminals) [0065]; 
a light sensing unit (10) disposed on (e.g. within a top surface) the substrate and electrically connected (evidenced by the CMOS image sensor being comprised of (10) being controlled by a CMOS (3)) to the plurality of metal pads [0065]; 
a peripheral wall (e.g. sidewalls of (7)) disposed on the substrate, the peripheral wall and the substrate defining an accommodating space (7), and the plurality of metal pads and the light sensing unit being positioned in the accommodating space [0065]; and 
a reflective layer (6) disposed in the accommodating space and surrounding the light sensing unit [0065] (e.g. figs. 1-3).
In regards to claim 2, Kang teaches the limitations discussed above in addressing claim 1. Kang further teaches the limitations wherein the light sensing unit is a Schottky diode or a photoresistor [0065].
In regards to claim 3, Kang teaches the limitations discussed above in addressing claim 1. Kang further teaches the limitations wherein an upper surface of the light sensing unit is coated with a thin film (71), and a refractive index of the thin film is less than a refractive index of the light sensing unit (evidenced by (71) being a light-transmitting body).
In regards to claim 14, Kang teaches the limitations discussed above in addressing claim 1. Kang further teaches the limitations further comprising a lens unit (8/9) stacked on the peripheral wall [0066].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 9 above.
In regards to claim 10, Kang teaches the limitations discussed above in addressing claim 9. Kang appears to be silent as to the limitations wherein the rotation angle is between 40 degrees and 50 degrees; however, Kang teaches the limitations wherein a light sensing unit is placed horizontally on a substrate (e.g. figs. 1-3) (please refer to the section labelled “Claim Rejections – 35 USC §112” above). Therefore, it would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Kang to include the limitations wherein the rotation angle is between 40 degrees and 50 degrees.
Claim(s) 4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claims 1 and 3 above, in view of Dobrinsky et al. (US 2017/0097466 A1; hereinafter Dobrinsky).
In regards to claim 4, Kang teaches the limitations discussed above in addressing claim 3. Kang appears to be silent as to, but does not preclude, the limitations wherein a material of the thin film is silicone or fluoropolymer. Dobrinsky teaches the limitations wherein a material of the thin film is silicone or fluoropolymer [0080]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Kang with the aforementioned limitations taught by Dobrinsky to have a fluoropolymer refraction light-guide feature (Dobrinsky [0080]).
In regards to claim 6, Kang teaches the limitations discussed above in addressing claim 1. Kang appears to be silent as to, but does not preclude, the limitations wherein the reflective layer includes silicone or fluoropolymer. Dobrinsky teaches the limitations wherein the reflective layer includes silicone or fluoropolymer [0059]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Kang with the aforementioned limitations taught by Dobrinsky to have a fluoropolymer refraction light-guide feature (Dobrinsky [0059]).
In regards to claim 7, Kang teaches the limitations discussed above in addressing claim 1. Kang appears to be silent as to, but does not preclude, the limitations wherein the reflective layer includes a dopant, and the dopant is one or more selected from the group consisting of: polytetrafluoroethylene, fluorinated ethylene propylene, polyfluoroalkoxy, ethylene-tetra-fluoro-ethylene, and zirconium dioxide. Dobrinsky teaches the limitations wherein the reflective layer includes a dopant, and the dopant is one or more selected from the group consisting of: polytetrafluoroethylene, fluorinated ethylene propylene, polyfluoroalkoxy, ethylene-tetra-fluoro-ethylene, and zirconium dioxide [0059]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Kang with the aforementioned limitations taught by Dobrinsky to have a fluoropolymer refraction light-guide feature (Dobrinsky [0059]).
In regards to claim 8, the combination of Kang and Dobrinsky teaches the limitations discussed above in addressing claim 7. Dobrinsky further teaches the limitations wherein there is an amount of dopant in the reflective layer [0059-0060]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Kang with the aforementioned limitations taught by Dobrinsky to have a fluoropolymer refraction light-guide feature (Dobrinsky [0059]).
The combination of Kang and Dobrinsky appears to be silent as to the limitation wherein the dopant is 30% to 70% by weight of the reflective layer; however, Dobrinsky teaches the limitation wherein a reflective layers and refractive layers are doped with an amount of dopant to affect the respective reflectivity and refractivity of the respective layers to optimize light guidance onto a light sensing unit [0059-0060]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the limitation wherein the dopant is 30% to 70% by weight of the reflective layer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 above, and further in view of Oishi (US 8,835,981 B2; hereinafter Oishi).
In regards to claim 5, Kang teaches the limitations discussed above in addressing claim 1. Kang appears to be silent as to, but does not preclude, the limitations wherein the reflective layer is inclined upward from the light sensing unit toward the peripheral wall. Oishi teaches the limitations wherein the reflective layer is inclined upward from the light sensing unit toward the peripheral wall (e.g. fig. 10; col. 15/lns. 42-47). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Kang with the aforementioned limitations taught by Oishi to concentrate light onto a photodiode (Oishi col. 9/lns. 41-56).
Claim(s) 11, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claims 1 and 14 above, and further in view of Scheller et al. (US 2021/0157142 A1; hereinafter Scheller).
In regards to claim 11, Kang teaches the limitations discussed above in addressing claim 1. Kang appears to be silent as to, but does not preclude, the limitations further comprising a base layer, wherein the base layer is disposed in the accommodating space and surrounds the light sensing unit, and the base layer is positioned below the reflective layer. Scheller teaches the limitations further comprising a base layer (795), wherein the base layer is disposed in the accommodating space and surrounds the light sensing unit (725-745), and the base layer is positioned below the reflective layer (e.g. figs. 7 and 20; [0106]). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Kang with the aforementioned limitations taught by Scheller to collimate light onto a photodiode (Scheller [0106]).
In regards to claim 13, the combination of Kang and Scheller teaches the limitations discussed above in addressing claim 11. Scheller further teaches the limitations wherein a contact surface of the base layer and the reflective layer is not higher than an upper surface of the light sensing unit (e.g. figs. 7 and 20). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Kang with the aforementioned limitations taught by Scheller to collimate light onto a photodiode (Scheller [0106]).
In regards to claim 15, Kang teaches the limitations discussed above in addressing claim 14. Kang appears to be silent as to, but does not preclude, the limitations wherein the lens unit is coated with an anti-reflection layer. Scheller teaches the limitations wherein the lens unit is coated with an anti-reflection layer (2088) (e.g. figs. 7 and 20). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Kang with the aforementioned limitations taught by Scheller to collimate light onto a photodiode (Scheller [0106]).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kang and Scheller as applied to claim 11 above, and further in view of Dobrinsky.
In regards to claim 12, the combination of Kang and Scheller teaches the limitations discussed above in addressing claim 1. Scheller further teaches the limitations of a base layer (795) (e.g. figs. 7 and 20). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Kang with the aforementioned limitations taught by Scheller to collimate light onto a photodiode (Scheller [0106]).
The combination of Kang and Scheller appears to be silent as to, but does not preclude, the limitations wherein a layer is selected from the group consisting of: silicone, fluoropolymer, polytetrafluoroethylene, fluorinated ethylene propylene, polyfluoroalkoxy, ethylene-tetra-fluoro-ethylene, and any combination thereof. Dobrinsky teaches the limitations wherein a layer is selected from the group consisting of: silicone, fluoropolymer, polytetrafluoroethylene, fluorinated ethylene propylene, polyfluoroalkoxy, ethylene-tetra-fluoro-ethylene, and any combination thereof [0059-0060]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Kang and Scheller with the aforementioned limitations taught by Dobrinsky to have a fluoropolymer refraction light-guide feature (Dobrinsky [0059]).
Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang as applied to claim 1 above, and further in view of Oshima (US 6,445,670 B1; hereinafter Oshima).
In regards to claim 16, Kang teaches the limitations discussed above in addressing claim 1. Kang appears to be silent as to, but does not preclude, the limitations further comprising a resistor electrically connected to the light sensing unit. Oshima teaches the limitations further comprising a resistor electrically connected to the light sensing unit (e.g. claims 4-5). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Kang with the aforementioned limitations taught by Oshima to have a light sensing unit control circuit.
In regards to claim 17, the combination of Kang and Oshima teaches the limitations discussed above in addressing claim 16. Kang further teaches the limitations of a reflective layer over circuit components in a substrate (e.g. figs. 1-3). Oshima further teaches the limitations of resistors in a substrate (e.g. claims 4-5). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Kang with the aforementioned limitations taught by Oshima to have a light sensing unit control circuit.
In regards to claim 18, the combination of Kang and Oshima teaches the limitations discussed above in addressing claim 16. Oshima further teaches the limitations wherein the resistor is disposed on the substrate and is connected in parallel with the light sensing unit (e.g. claims 4-5). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Kang with the aforementioned limitations taught by Oshima to have a light sensing unit control circuit.
In regards to claim 19, the combination of Kang and Oshima teaches the limitations discussed above in addressing claim 16. Oshima further teaches the limitations wherein the resistor is disposed on the substrate, the light sensing unit is stacked on the resistor, and the resistor is connected in parallel with the light sensing unit (e.g. claims 4-5). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Kang with the aforementioned limitations taught by Oshima to have a light sensing unit control circuit.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812